DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 5/3/2022 have been received and entered into the case. Claims 1-20 are pending, Claims 1-8 and 16 have been withdraw, and Claims 9-15 and 17-20 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claims 9-15 and 17-20 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 11, 14, 15, 19, 21-24, and 47-50 of co-pending Application No. 16/468,390 (referred to as the ‘390 application) in view of Liu et al (Cellulose. 2016;23:3129-3143.), Hakkarainen et al (Journal of Controlled Release. 2016;244:292-301.) and Zepic et al (Holzforschung. 2014;68(6):657-667.) are withdrawn in light of applicant’s filling of Terminal Disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-11, 13 and 17-20 of co-pending Application No. 16/466,772 (referred to as the ‘772 application) in view of Liu et al (Cellulose. 2016;23:3129-3143.), Hakkarainen et al (Journal of Controlled Release. 2016;244:292-301.) and Zepic et al (Holzforschung. 2014;68(6):657-667.).
Claims 1, 5-11, 13 and 17-20 of the ‘772 application recite a freeze-dried hydrogel comprising nanofibrillar cellulose, a protein, polyethylene glycol, and trehalose, wherein the moisture content of the freeze-dried hydrogel is 10% or less. The nanofibrillar cellulose provides a Brookfield viscosity of at least 2000 mPa·s, measured at 20°C±1°C, at a consistency of 0.8% (w/w) and at 10 rpm.

The ‘772 application does not teach the claimed nanofibrillar cellulose:polyethylene glycol:trehalose ratio (claims 9 and 11).
However, the ‘772 application does teach the freeze-dried hydrogel comprises nanofibrillar cellulose, polyethylene glycol and trehalose, wherein the content of the polyethylene glycol is in the range of 1-20% w/w and/or the content of the trehalose is in the range of 0.5-10% w/w in the dried hydrogel.
Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the ratio as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) (MPEP 2144.05) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the ratio of the claimed components with a reasonable expectation for successfully obtaining a freeze-dried aerogel.

The ‘772 application does not teach the claimed concentration of the therapeutic agent / cell (claim 10).
However, the ‘772 application does teach the freeze-dried hydrogel comprises nanofibrillar cellulose. Liu teaches nanofibrillated cellulose (NFC) composite hydrogels (p.3132 col right – para 2), wherein said hydrogels comprise cells (p.3133 col right – para 2). Nanocellulose hydrogels, especially the NFC, have been studied for potential wound healing (p.3130 col left – para 2). The high swelling property of the NFC hydrogels opens the opportunity to incorporate biomolecules, e.g., poly-/oligosaccharides, peptide, nucleic acids, enzymes, antibodies, or even whole living cells, into the porous networks with water during swelling for future release or supporting cellular processes in biomedical applications (p.3130 col right – para 2). In addition, Hakkarainen teaches nanofibrillated cellulose (NFC) hydrogels, wherein NFC creates a strong hydrogel that can be modified for different purposes such as cell culture scaffold or wound dressing manufacturing (p.293 col left – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a therapeutic agent / cell in an aerogel comprises nanofibrillar cellulose, since the ‘772 application discloses a hydrogel comprises nanofibrillar cellulose, Liu discloses that the high swelling property of nanofibrillar cellulose hydrogels open the opportunity to incorporate therapeutic agents and cells into the porous networks with water during swelling for future release or supporting cellular processes in biomedical applications for potential wound healing, and Hakkarainen discloses that nanofibrillar cellulose creates a strong hydrogel that can be modified for different purposes such as cell culture scaffold or wound dressing manufacturing. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of a therapeutic agent / cell. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) (MPEP 2144.05) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate optimized concentration of a therapeutic agent / cell with a reasonable expectation for successfully obtaining a freeze-dried aerogel.

The ‘772 application does not teach the claimed nanofibrillar cellulose size (claims 18-19).
Zepic teaches freeze-dried nanofibrillar cellulose having widths <100 nm and length ranged between 0.1 and 0.5 µm (Fig. 1a).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the size of nanofibrillar cellulose to obtain a freeze-dried aerogel, since the ‘772 application discloses a freeze-dried hydrogel comprises nanofibrillar cellulose, and Zepic discloses that freeze-dried nanofibrillar cellulose having widths <100 nm and length ranged between 0.1 and 0.5 µm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) (MPEP 2144.05) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the size of nanofibrillar cellulose with a reasonable expectation for successfully obtaining a freeze-dried aerogel.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the ‘772 application clearly defines the cell-free tissue extract to be a particular type of bioactive agent which is excluded from present claim 9 as amended.
These arguments are not found persuasive because the rejected claim 14 recites the therapeutic agent is a protein, and claim 20 of the ‘772 application recites the bioactive substance is a protein.

Conclusion
Claim 20 is free of prior art.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651